Citation Nr: 0519319	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had certified active military service from 
January 1976 to September 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
hepatitis C, and depression.  The veteran appealed, and in 
January 2004, the Board remanded the claim for additional 
development.  

In July 2003, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
rendering the determination in this claim.


FINDINGS OF FACT

1.  The veteran does not have hepatitis C that is related to 
his service.

2.  The veteran does not have depression that is related to a 
service-connected condition.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Depression was not incurred due to, or aggravated by, a 
service-connected condition.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C.  He argues that he was diagnosed with hepatitis 
during service, and that this hepatitis is related to his 
current hepatitis C.  He asserts that he had inservice risk 
factors that include having his neck shaved by another 
soldier, with a razor that was not his, prior to inspections.  
He further asserts that he was incorrectly identified as a 
drug user upon his hospitalization for hepatitis, and that he 
spiked his urine with narcotics so that he could get out of 
the service earlier.  Finally, he argues that he has 
depression as a result of his hepatitis C, to include as due 
to medications used to treat that condition.  See statement 
accompanying VA Form 9, received in November 2002; transcript 
of appellant's hearing, held in July 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).


Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2004).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(February 10, 1998).

A.  Hepatitis C

The Board initially notes that it has determined that the 
veteran is not a credible historian.  He argues that he was 
unfairly stigmatized as a drug abuser subsequent to being 
diagnosed with hepatitis, and that he spiked his own urine, 
and falsely reported being a drug abuser, to secure an early 
discharge.  

The veteran's service records include an "alcohol and drug 
abuse prevention and control program progress report" 
(ADAPCPPR), which indicates that the veteran was started on 
active rehabilitation for drug abuse in April 13, 1978.  The 
ADAPCPPR, and other service records, note the following: the 
veteran was referred to the drug abuse program after he was 
observed to be in an intoxicated state during duty hours and 
found to be under the influence of drugs; he admitted heroin 
abuse during screening for drug abuse for the program; he 
tested positive for drugs on three different occasions while 
in the program; he stated that he would stop drug abuse, but 
he kept using drugs; he "prefers to blame the Army for his 
abuse and doesn't accept responsibility for his own 
behavior"; he was a rehabilitative failure.  Some of the 
veteran's service records indicate that he was to be 
separated from service due to drug abuse.  See e.g., 
Disposition Form (DA Form 2496-1), dated in July 1978.  
However, drug use is not mentioned on his discharge (DD Form 
214), and service records indicate that his status as a 
"rehabilitation failure" was voided in September 1978. 

The veteran's service medical records show that he was 
treated for possible venereal disease in January 1976.  On 
April 3, 1978, he admitted to using heroin three days before.  
The impression was "infrequent heroin."  On April 13, 1978, 
he was noted to have improper use of heroin and hash, and at 
that time he was apparently referred for active drug 
rehabilitation.  Beginning May 20, 1978, he was hospitalized 
for 11 days.  The hospital reports note a positive history of 
drug abuse, and that the veteran "sees no need to change 
drug taking behavior."  The diagnoses were "viral 
hepatitis, HAA positive," and history of drug abuse.  


In summary, although the veteran argues that he falsely 
claimed to be a drug abuser after being hospitalized and 
diagnosed with hepatitis, in order to secure an early 
discharge because he disliked the service and had been 
improperly stigmatized as a drug abuser, his service and 
service medical records show that he was observed to be under 
the influence of drugs, that he had tested positive for 
drugs, and that he had admitted to using drugs, all prior to 
his May 1978 hospitalization and prior to hepatitis 
diagnosis.  

Accordingly, the appellant's allegations are of doubtful 
credibility.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).   The lay statements that the veteran was not a 
drug user are also simply not credible in light of the 
extensive service records, and the veteran's own admissions 
during service, indicating the contrary.

The veteran's separation examination report, dated in August 
1978, notes that he had venereal warts, and that his 
endocrine system was clinically evaluated as normal.  In an 
accompanying "report of medical history" he was noted to 
have been treated for hepatitis in 1978, and to have venereal 
warts.  

The post-service medical evidence consists VA and non-VA 
reports, dated between 2000 and 2004.  This evidence includes 
reports from InterID, Inc., dated in 2000, which shows that 
the veteran was noted to have hepatitis C.  A VA examination 
report, dated in January 2002, contains an Axis III diagnosis 
of hepatitis C.  A VA examination report, dated in July 2004, 
shows that the veteran denied a history of drug abuse, 
"except that he smoked marijuana," and that he denied a 
history of blood transfusions, dialysis, or high-risk sexual 
practices.  The report notes that there were no tattoos.  The 
veteran further reported that he had been cured of hepatitis 
C, and that he had no complaints.  The diagnosis was 
hepatitis C, in remission.  


The claims files contain two lay statements, both received in 
July 2003, from the veteran's mother, and a co-worker 
(A.D.M.).  The veteran's mother essentially states that the 
veteran did not use drugs, that he was diagnosed with 
hepatitis C during service, and that the veteran has 
hepatitis C as a result of sharing razors with roommates 
during service.  A.D.M. states that he has known the veteran 
all his life, and that the veteran has never used drugs.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The service medical records 
show treatment and hospitalization for drug abuse, to include 
heroin, and indicate that he tested positive for drugs at 
least three times.  With the exception of an inservice 
treatment for venereal warts, the service medical records do 
not contain evidence of such high-risk activity as tattooing, 
piercings, acupuncture or shared toothbrushes or razor 
blades, or having multiple sexual partners. As for high-risk 
sexual activity, however, during his July 2004 examination, 
the veteran denied a history of high-risk sexual practices.  
Regardless, there is no competent opinion linking the 
veteran's hepatitis C to his service.  In this regard, the 
July 2004 VA examiner stated, "Regarding his hepatitis C, it 
is my opinion that his hepatitis C is most likely due to his 
Heroin and other IV (intravenous) drug abuse and it is not 
likely related to jaundice for which he was treated during 
his military service.  Also, it is my opinion it is not 
likely that his hepatitis condition originated during the 
period of his active military service."  The examiner 
indicated that the veteran's C-file had been reviewed.  There 
is no competent countervailing evidence of record.  

In reaching this decision the Board considered an number of 
articles presented on the appellant's behalf which discuss 
hepatitis C.  Notably, however, these articles only speak in 
terms of generalities.  They do not provide a specific or 
plausible basis for concluding that this veteran's hepatitis 
C is related to his service.  See e.g., Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  


B.  Depression

The Board finds that the claim must be denied.  The Board 
first notes that the service medical records do not show any 
treatment for psychiatric symptoms, or a diagnosis of 
depression.  The veteran's separation examination report, 
dated in August 1978, shows that his psychiatric condition 
was clinically evaluated as normal.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.

However, the veteran's claim is based on the argument is that 
he has depression secondary to hepatitis C, to include due to 
use of medications used to treat his hepatitis C symptoms.  
In Part I.A., the Board determined that service connection 
for hepatitis C was not warranted.  Service connection is not 
in effect for any other disabilities.  In summary, there is 
no competent evidence linking this diagnosed condition to a 
service-connected condition.  Accordingly, the preponderance 
of the evidence indicates that depression is not due to or 
aggravated by a service-connected condition, and the claim 
must be denied.  See 38 C.F.R. § 3.310(a); Allen.

III.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's oral and written testimony, and the lay statements, 
submitted in support of the veteran's arguments that his 
hepatitis C, and depression, should be service connected.  
These statements are not competent evidence of a nexus 
between hepatitis C, or depression, and the veteran's 
service, or a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
hepatitis C, and depression, must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
April 2002, and in January 2004, which informed him of the 
type of information and evidence necessary to support his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment.  The April 2002 letter requested that he complete 
authorizations (VA Form 21-4142) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC and SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The veteran stated during his 
most recent VA examination that he was receiving disability 
benefits from Social Security.  VA's duty to assist extends 
to obtaining relevant evidence.  There is no indication that 
any records from Social Security would be relevant for the 
following reasons.  First, there is no indication the receipt 
of those benefits is based on the claimed conditions.  More 
importantly, there is no indication that those records would 
contain information or evidence relevant to the reasons the 
claims are being denied.  That is, the veteran has never 
stated a medical professional has told him his hepatitis C 
was contracted as a result of his military service.

With regard to the claim for hepatitis C, an etiological 
opinion has been obtained.  With regard to the claim for 
depression, the Board finds that the evidence, discussed 
supra, which shows that there is no competent evidence 
linking depression to the veteran's service, or a service-
connected condition, warrants the conclusion that a remand 
for an examination and/or an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2004); see also Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for hepatitis C is denied.

Service connection for depression is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


